Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 05/09/2022.

The application has been amended as follows: 

1. A system for cultivating plants without a substrate, comprising a device for moistening and/or fertilizing plants (1), comprising a movable spray lance (3) with at least one spray nozzle (4) arranged on the spray lance (3), wherein a guide rail (2) is provided, wherein the spray lance (3) is movably guided in the guide rail (2) in a trajectory extending parallel to the guide rail (2), and wherein a drive, is arranged for moving the spray lance in the area of the guide rail (2), the system further comprising a horizontal plant support plane (8) adapted to stabilise the plants (1) in their rootstock region, wherein the spray lance (3) is arranged at a distance below or above the plant support plane (8) and wherein the plant support plane (8) extends parallel to the movement plane (6) defined by the movement of the spray lance (3), and wherein a gap (9) is provided in the plant support plane (8), through which a connector (7) for connecting the spray lance (3) and the guide rail (2) projects, the connector comprising a plurality of securing means for adjusting the position of the spray lance (3).

3. The device system according to claim 1, wherein the connector is a rod-shaped connector (7). 

8. The device system according to claim 1, wherein gas outlet openings are provided on the spray lance (3) or a gas outlet lance with gas outlet openings is movably guided in the guide rail (2).

31. The system according to claim 20, wherein the lighting device (10) is arranged in the area above the plant support plane (8).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the system for cultivating plants as claimed including the movable spray lance that extends and moves above or below and parallel to a support plane a gap is provided in the plant support plane through which a connector comprising a plurality of securing means for adjusting the position of the spray lance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/            Primary Examiner, Art Unit 3644